Exhibit 10.1

Each nonqualified deferred compensation plan (as defined in Code §409A(d))
maintained by SunTrust Banks, Inc. or an affiliate is hereby amended by adding
the following provision as the last section or subsection in each plan’s
provisions regarding the election of the time and form of benefit payments:

Notwithstanding any contrary Plan provision, a Participant may be afforded the
right to make an election, in accordance with Q/A 19(c) of Notice 2005-1, as to
the time and form of payment of all or part of the benefit subject to
Section 409A of the Internal Revenue Code of 1986; provided that the time and
form of payment elected are permissible under the terms of the Plan. Any such
election shall be made at the time and in the form prescribed by the individual,
committee or department responsible for the administration of the Plan. This
provision shall be interpreted and administered in accordance with Notice 2005-1
and in good faith compliance with the requirements of Section 409A of the
Internal Revenue Code of 1986.